Name: Commission Regulation (EEC) No 1601/84 of 6 June 1984 opening an invitation to tender for the sale of olive oil held by the Italian intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 8 . 6. 84 Official Journal of the European Communities No L 152/29 COMMISSION REGULATION (EEC) No 1601/84 of 6 June 1984 opening an invitation to tender for the sale of olive oil held by the Italian intervention agency Community market of a quantity of approximately 2 500 tonnes of olive residue oil . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1 101 /84 (2), and in particular Article 12 (4) thereof, Whereas Article 2 ( 1 ) of Council Regulation (EEC) No 2754/78 (3) provides that olive oil held by the interven ­ tion agencies shall be put up for sale by tender ; Whereas, pursuant to Article 12 ( 1 ) of Regulation No 136/66/EEC, the Italian intervention agency has, since the 1975/76 marketing year, bought in large quantities of olive oil ; Whereas Commission Regulation (EEC) No 2960/77 (4), as last amended by Regulation (EEC) No 2041 /83 Q, laid down the conditions for the sale by tender of olive oil ; whereas the state of the market in olive oil is at present favourable for the sale of part of the said oil ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, Article 2 The invitation to tender shall be published on 8 Tune 1984. Particulars of the lots of oil offered for sale and of the places where they are stored shall be displayed at the head office of AIMA, via Palestro 81 , Rome, Italy. A copy of the invitation to tender shall be sent without delay to the Commission . Article 3 The first series of tenders must reach AIMA, via Palestro 81 , Rome, Italy, not later than 2 p.m. (local time) on 23 June 1984. Article 4 1 . Tenders shall be made for an oil of 10 ° acidity. 2. Where the oil awarded has a different degree of acidity from that for which the tender was submitted, the price to be paid shall be equal to the price tendered, increased or reduced in accordance with the scale below :  below 10 ° down to 8 ° acidity : an increase of Lit 2 682 for each degree or fraction of a degree of acidity below 10 ° ,  below 8 ° : an additional increase of Lit 2 280 for each degree v or fraction of a degree below 8 ° , -  above 10 ° : a reduction of Lit 2 682 for each degree or fraction of a degree above 10 ° . Article 5 Not later than three days after the expiry of the time limit laid down for the submission of tenders, AIMA shall send the Commission a list, without mentioning names, stating the highest tender received for each lot put up for sale. HAS ADOPTED THIS REGULATION : Article 1 The Italian intervention agency 'Azienda di Stato per gli interventi nel mercato agricolo', hereinafter referred to as 'AIMA', shall open an invitation to tender, in accordance with the provisions of this Regulation and of Regulation (EEC) No 2960/77, for the sale on the (&gt;) OJ No 172, 30. 9. 1966, p. 3025/66. 0 OJ No L 113, 28 . 4. 1984, p. 7. (3) OJ No L 331 , 28 . 11 . 1978 , p. 13 . (4) OJ No L 348, 30 . 12. 1977, p. 46 . O OJ No L 200, 23 . 7. 1983, p. 25. No L 152/30 8 . 6. 84Official Journal of the European Communities Article 6 The minimum selling price shall be fixed, on the basis of the tenders received, not later than the last working day of the month during which the tenders were submitted and in accordance with the procedure set out in Article 38 of Regulation No 136/66/EEC. The decision fixing the minimum selling price shall be notified forthwith to the Member State concerned. Article 8 The security referred to in Article 7 of Regulation (EEC) No 2960/77 shall be Lit 13 000 per 100 kilo ­ grams. Article 9 The storage charge referred to in Article 15 of Regula ­ tion (EEC) No 2960/77 shall be Lit 3 500 per 100 kilograms. Article 10 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. Article 7 The olive oil shall be sold by AIMA not later than the seventh day of the month following that during which the tenders were submitted. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 June 1984. For the Commission Poul DALSAGER Member of the Commission